IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 080-03


CHARLES DEWAYNE THORNTON, Appellant

v.


THE STATE OF TEXAS




ON DISCRETIONARY REVIEW
FROM THE SECONDCOURT OF APPEALS

TARRANT COUNTY



 Womack, J., filed a concurring opinion, in which Johnson and Cochran,
JJ., joined.


	The court of appeals held that the appellant's Fourth Amendment objections were
properly overruled because no evidence that was obtained from the illegal seizure in
Arizona was admitted in his trial in Texas. See Thornton v. State, No. 2-01-152-CR (Tex.
Ct App. -- Fort Worth Dec. 12, 2002) (unpublished). I agree, and on that basis I concur in
the judgment of the Court.
En banc.
Filed: September 22, 2004.
Publish.